DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In this case, claim 9 recites a) an apparatus comprising: a rotating gantry and an imaging device, wherein said imaging device comprises an imaging source, an imager, and a processor configured to control the imaging source; and b) a process of registering a target image with a reference image to determine a positional deviation. Accordingly, the presence of the claimed process in the claim is irrelevant in the absence of any structural significance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansfield (US 20040068169 A1).
With regards to claim 1, Mansfield discloses a radiation therapy system comprising: a rotating gantry 202 rotatable about a central axis; and a multi-energy imaging device 200, wherein the multi-energy imaging device includes: an imaging source 204, 212 configured to generate X-rays of at least two energy levels and emit X-rays of at least one energy level in the X-rays of at least two energy levels, so that the X-rays of at least one energy level pass through a site to be treated of a patient, wherein the X-ray of at least one energy level is configured to meet imaging requirements of the site to be treated; and an imager 206, 214 configured to receive the X-rays of at least one energy level that pass through the site to be treated, and to generate X-ray images of at least one energy level of the site to be treated according to the X-rays of at least one energy level, wherein the imaging source and the imager are arranged opposite to each other on the rotating gantry [0017, 0019, 0029] (Figs. 1-5).

With regards to claims 4 and 6, Mansfield discloses wherein the imaging source includes at least two sub-imaging sources, and the at least two sub-imaging sources include at least a first sub-imaging source 204 and a second sub-imaging source 212; the imager includes at least two sub-imagers, and the at least two sub-imagers include at least a first sub-imager 206 and a second sub-imager 214; the X-rays of at least two energy levels include at least X-rays of a first energy level and X-rays of a second energy level [0029]; the first sub-imaging source and the first sub-imager are arranged opposite to each other on the rotating gantry, and the second sub-imaging source and the second sub- imager are arranged opposite to each other on the rotating gantry; a line connecting a position of the first sub-imaging source on the rotating gantry and a position of the first sub-imager on the rotating gantry intersects a line connecting a position of the second sub-imaging source on the rotating gantry and a position of the second sub-imager on the rotating gantry (Figs. 1-3) [0017]; the first sub-imaging source is configured to generate the X-rays of the first energy level and emit the X-rays of the first energy level, which are to pass through the site to be treated and then reach the first sub-imager, so that the first sub-imager generates X-ray images of the first energy level of the site to be treated according to the X-rays of the first energy level [0029]; and the second sub-
With regards to claim 7, Mansfield discloses a C-shaped gantry (Fig. 1C).
With regards to claim 8, Mansfield discloses the claimed X-ray levels [0030].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield.
With regards to claim 2, Mansfield does not explicitly teach the claimed imaging source. However those skilled in the art appreciate that the claimed imaging source was generally well known and commonly provided in multi energy imaging systems. In addition, Mansfield does teach wherein one of the energies can be a source of megavoltage x-ray energy and another a source of kilovoltage x-ray energy [0049], suggesting a switching of voltages. Modifying Mansfield with at least one of the claimed sources would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 5, Mansfield discloses wherein the imaging source includes at least two sub-imaging sources, and the at least two sub-imaging sources include at least a first sub-imaging source 204 and a second sub-imaging source 212, the first sub-imaging source is configured to generate the X-rays of the first energy level and emit the X-rays of the first energy level, and the second sub-imaging source is configured to generate the X-rays of the second energy level and emit the X-rays of the second energy level [0029]. Mansfield does not explicitly teach wherein X-rays generated by the imaging source are changed when the rotating gantry rotates to a preset angle; the preset angle includes at least two preset sub-angles, and the at least two preset sub-angles include at least a first preset sub-angle and a second preset sub-angle; the imaging source generates the X-rays of the first energy level when the rotating gantry rotates to the first preset sub-angle; and the imaging source generates the X-rays of the second energy level when the rotating gantry rotates to the second preset sub-angle. However, it is noted that Mansfield further teaches wherein a first sub-imaging source 204 and is configured to generate the X-rays of the first energy level and emit the X-.

Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Jordan (US 20130101082 A1).
With regards to claims 9, 15, 16, and 19, as best understood, Mansfield discloses a radiotherapy apparatus, comprising: a rotating gantry 202 rotatable about a central axis; a multi-energy imaging device 200 disposed on the rotating gantry, wherein the multi-energy imaging device includes: an imaging source 204, 212; and an imager 206, 214; and at least one processor configured to control the imaging source to obtain at least one target X-ray image in conjunction with the imager, wherein the at least one target X-ray image is at least one of X-ray images of at least one energy level of a site to be treated of a patient [0017, 0019, 0029, 0052] (Figs. 1-5). Mansfield does not specifically teach wherein the at least one target X-ray image is registered with at least one pre-stored reference image; and a positional deviation of the site to be treated is obtained according to a result of registering the at least one target X-ray image with the at least one reference image. However, in a similar field of endeavor, Jordan teaches an imaging device wherein a target of interest is tracked by correcting for differences in target position in the in-treatment, single-energy x-ray images and registering them with reference images (pre-stored images) [0045]. Therefore, in view of confirming the location of a 
With regards to claim 10, Mansfield discloses wherein the imaging source 204, 212 is configured to generate X-rays of at least two energy levels and emit X-rays of at least one energy level in the X-rays of at least two energy levels, so that the X-rays of at least one energy level pass through a site to be treated of a patient, wherein the X-ray of at least one energy level is configured to meet imaging requirements of the site to be treated; and an imager 206, 214 configured to receive the X-rays of at least one energy level that pass through the site to be treated, and to generate X-ray images of at least one energy level of the site to be treated according to the X-rays of at least one energy level, wherein the imaging source and the imager are arranged opposite to each other on the rotating gantry [0017, 0019, 0029] (Figs. 1-5).
With regards to claim 11, Mansfield discloses wherein the imaging source includes at least two sub-imaging sources, and the at least two sub-imaging sources include at least a first sub-imaging source 204 and a second sub-imaging source 212; the imager includes at least two sub-imagers, and the at least two sub-imagers include at least a first sub-imager 206 and a second sub-imager 214; the X-rays of at least two energy levels include at least X-rays of a first energy level and X-rays of a second energy level [0029]; the first sub-imaging source is configured to generate the X-rays of the first energy level and emit the X-rays of the first energy level, which are to pass through the site to be treated and then reach the first sub-imager, so that the first sub-imager generates X-ray images of the first energy level of the site to be treated according to the X-rays of the first energy level [0029]; and the second sub-imaging source is configured to generate the X-rays of the second energy level and emit the X-rays of the second energy level, which are to pass through the site to be treated and then reach the second sub-imager, so that the second sub-imager generates X-ray images 
With regards to claim 12, Mansfield discloses wherein the imaging source includes at least two sub-imaging sources, and the at least two sub-imaging sources include at least a first sub-imaging source 204 and a second sub-imaging source 212; the imager includes at least two sub-imagers, and the at least two sub-imagers include at least a first sub-imager 206 and a second sub-imager 214; the X-rays of at least two energy levels include at least X-rays of a first energy level and X-rays of a second energy level [0029]; the first sub-imaging source and the first sub-imager are arranged opposite to each other on the rotating gantry, and the second sub-imaging source and the second sub- imager are arranged opposite to each other on the rotating gantry; a line connecting a position of the first sub-imaging source on the rotating gantry and a position of the first sub-imager on the rotating gantry intersects a line connecting a position of the second sub-imaging source on the rotating gantry and a position of the second sub-imager on the rotating gantry (Figs. 1-3) [0017]; the first sub-imaging source is configured to generate the X-rays of the first energy level and emit the X-rays of the first energy level, which are to pass through the site to be treated and then reach the first sub-imager, so that the first sub-imager generates X-ray images of the first energy level of the site to be treated according to the X-rays of the first energy level [0029]; and the second sub-imaging source is configured to generate the X-rays of the second energy level and emit the X-rays of the second energy level, which are to pass through the site to be treated and then reach the second sub-imager, so that the second sub- imager generates X-ray images of the second energy level of the site to be treated according to the X-rays of the second energy level [0029].
With regards to claims 13 and 14, Mansfield discloses wherein the imaging source is configured to generate X-rays and emit the X-rays, so that the X-rays pass through the site to be treated of the patient [0017, 0019, 0029, 0052] (Figs. 1-5). Mansfield does not specify the claimed 
With regards to claim 17, Mansfield discloses wherein the imaging source includes at least two sub-imaging sources, and the at least two sub-imaging sources include at least a first sub-imaging source 204 and a second sub-imaging source 212, the first sub-imaging source is configured to generate the X-rays of the first energy level and emit the X-rays of the first energy level, and the second sub-imaging source is configured to generate the X-rays of the second energy level and emit the X-rays of the second energy level [0029]. Mansfield does not explicitly teach wherein X-rays generated by the imaging source are changed when the rotating gantry rotates to a preset angle; the preset angle includes at least two preset sub-angles, and the at least two preset sub-angles include at least a first preset sub-angle and a second preset sub-angle; the imaging source generates the X-rays of the first energy level when the rotating gantry rotates to the first preset sub-angle; and the imaging source generates the X-rays of the second energy level when the rotating gantry rotates to the second preset sub-angle. However, it is noted that Mansfield further teaches wherein a first sub-imaging source 204 and is configured to generate the X-rays of the first energy level and emit the X-rays of the first energy level at specific angles around the target volume and imaging from the first sub-imaging source 204 X-rays of the first energy level can provide targeting information to accurately direct the X-rays of the second energy level generated the second sub-imaging source 212 to the target volume from any angle while effectively excluding healthy tissue from injury [0044]. Therefore, in view of optimizing treatment from a desired angle, it would have been well known, 
With regards to claim 18, the combination of Mansfield and Jordan does not teach the claimed control method. Nevertheless, adjusting the position of a patient according to a positional deviation as well as performing deviation correction according to the at least one target X-ray image in a case where it is determined that the positional deviation of the tumor is not within a preset deviation range were well known steps in the art in order to prevent harmful irradiation of sensitive tissue as well as optimizing target tracking. In view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Mansfield and Jordan with the claimed steps.
With regards to claim 20, Mansfield discloses a control apparatus comprising a computer which suggests the claimed elements [0036]. Although not specifically taught, each of the components were generally well known and considered obvious, if not already inherent, to provide storage and processing of obtained images. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Mansfield with the claimed control apparatus.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884